DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.

	Applicant argues Hwang (Hwang et al. (US 2019/0007959 A1, US provisional application #62/492,901) and Xiong (Xiong et al. (US 2019/0191453 A1, US provisional application #62/414,474) “do not disclose or suggest receiving, at a device, DCI that includes scheduling information; determining whether a number of PRBs allocated for the physical uplink channel is larger than a threshold number of PRBs; and determining additional modification information from the received DCI, the additional modification information regarding modifying a physical uplink channel transmission, in response to determining that the number of PRBs allocated for the physical uplink channel is larger than the threshold number of PRBs” of claims 1, 4-10, 12, 14-19, 21-23 (and newly added claims 26-27) on pages 10-11.  While amendments change the scope of the claims, the examiner respectfully disagrees.
	Xiong discloses receiving DCI for start/end of PUSCH by UE (page 9 lines 15-18); if (determining) allocated PRBs for PUSCH is larger than PRBs for transmitting PUSCH transmit PUSCH on particular PRBs (page 6 lines 16-20 and page 10 lines 1-4); different PUSCH format (modification) based on information in DCI (modification information) (page 5 lines 13-16, page 6 lines 2-4 and Fig. 3 showing different format based on bit).  Accordingly, claimed limitations of “receiving, at a device, DCI that includes scheduling information; determining whether a number of PRBs allocated for the physical uplink channel is larger than a threshold number of PRBs; and determining additional modification information from the received DCI, the additional modification information regarding modifying a physical uplink channel transmission, in response to determining that the number of PRBs allocated for the physical uplink channel is larger than the threshold number of PRBs” are taught by Xiong.

	Arguments regarding previously claimed subject matter on pages 11-12 are moot in light of currently amended claimed subject matter having different scope.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the indication" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10, 12, 14-15, 19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 2019/0191453 A1, citations from US provisional application #62/414,474) hereinafter Xiong.
	Regarding claim 1, Xiong teaches a method comprising: receiving, at a device (User Equipment (UE); page 13 Fig. X-1 and page 14 line 9), downlink control information that includes scheduling information to transmit a physical uplink channel (start and/or end Physical Resource Block (PRB) for Physical Uplink Shared Channel (PUSCH) indicated in downlink control information (DCI) received by UE; page 9 lines 15-18); determining whether a number of physical resource blocks allocated for the physical uplink channel is larger than a threshold number of physical resource blocks (if (determining) PRBs #50-#80 are allocated for PUSCH and PRBs #60-#80 are for transmission of PUSCH (#50-#80 allocated PRBs for PUSCH larger than threshold of #60-#80 PRBs for transmitting PUSCH) and PRBs #50-#80 used to transmit other signals (all allocated PRBs for PUSCH not used to transmit PUSCH thus determining number of PRBs larger than threshold number of PRBs); page 6 lines 16-20 and page 10 lines 1-4); determining additional modification information from the received downlink control information (bitmap field in DCI indicate resources for PUSCH; page 5 lines 13-16, bit in DCI; page 6 lines 2-4 and Fig. 3 showing different format based on bit), the additional modification information regarding modifying a physical uplink channel transmission (bit in DCI indicates starting or ending PUCCH transmission; page 6 lines 2-6 and Fig. 3 showing different PUSCH/PUCCH format based on bit for starting / ending PRB), in response to determining that the number of physical resource blocks allocated for the physical uplink channel is larger than the threshold number of physical resource blocks (if (determining) PRBs #50-#80 are allocated for PUSCH and PRBs #60-#80 are for transmission of PUSCH and PRBs #50-#80 used to transmit other signals; page 6 lines 16-20 and page 10 lines 1-4, embodiments for multiplexing PUSCH and Physical Uplink Control Channel (PUCCH); page 3 lines 16-19 and section Multiplexing of NR PUCCH and NR PUSCH pages 4-10); and transmitting the physical uplink channel based on the scheduling information and the additional modification information (PUSCH transmission scheduled and based on DCI (additional modification information); page 6 lines 1-6, Fig. 3 showing PUSCH transmission based on DCI).
	Regarding claim 4, Xiong teaches determining the resource elements around which to perform rate-matching (PUSCH rated match around reserved resources including time/frequency domain resource; page 10 lines 6-7) based on a set of resources determined by at least one selected from a predefined configuration and a configurable parameter (rate matching around reserved (predefined or configurable) resources; page 10 lines 6-7, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).
	Regarding claim 10, Xiong teaches wherein the scheduling information includes information regarding at least one allocated physical resource block (start and/or end PRB index for PUSCH indicated in DCI; page 9 lines 15-17) and at least one allocated symbol for the physical uplink channel (reserved resources include symbol index (at least one symbol) and PRB index; page 10 lines 7-9, DCI used to indicate resource for PUSCH; page 5 lines 13-16).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1, including an apparatus, a controller, a transceiver (UE including processor and RF unit; page 13 Fig. X-1 and pages 13 - page 19).
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4 including wherein transmitting comprises performing rate-matching of the physical uplink channel around the resource elements around which to perform rate-matching (PUSCH rated match around reserved resources including time/frequency domain resource; page 10 lines 6-7).
	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 4.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 10.

	Regarding claim 21, Xiong teaches wherein the scheduling information includes information on at least one allocated symbol for the physical uplink channel (reserved resources include symbol index (at least one symbol) and PRB index; page 10 lines 7-9, DCI used to indicate resource for PUSCH; page 5 lines 13-16), and wherein the additional modification information includes an indication of which resource elements around which to perform rate-matching (PUSCH rate matched around reserved resources, reserved resources include symbol index (at least one symbol); page 10 lines 7-9).

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 21.

	Regarding claim 23, Xiong teaches wherein the indication comprises an indication of resources for other user equipments that overlap resources of the physical uplink channel (PUSCH can overlap PUCCH with other UEs (overlap portion being indication of resources of other UEs), page 4 lines 7-9, PUSCH configured by DCI; DCI indicate resources for PUSCH; page 5 lines 13-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-9, 16-18, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Hwang et al. (US 2019/0007959 A1, citations from US provisional application #62/492,901) hereinafter Hwang.
	Regarding claim 5, Xiong does not explicitly disclose wherein the additional modification information includes information regarding monitoring for downlink control information including dynamic puncturing information, wherein the method comprises: monitoring for the downlink control information including the dynamic puncturing information; decoding the downlink control information including the dynamic puncturing information; determining a resource for puncturing based on the dynamic puncturing information; and puncturing the physical uplink channel on the determined resource for puncturing, and wherein transmitting comprises transmitting the punctured physical uplink channel.
	However, in the same field of endeavor Hwang teaches wherein the additional modification information includes information regarding monitoring for downlink control information (UE receives DCI; page 5 line 6, DCI includes content for PUSCH scheduling; page 6 section 3, mapping of second DCI indicated in first DCI; page 13 lines 7-25 where mapping indicates additional modification information regarding monitoring DCI) including dynamic puncturing information (DCI indicates PUSCH region subject to puncturing; page 11 lines 3-5), wherein the method comprises: monitoring for the downlink control information including the dynamic puncturing information (puncturing possible only when control information thereof is detected (monitoring); page 9 lines 25-26); decoding the downlink control information including the dynamic puncturing information (puncturing possible only when control information thereof is detected (decoding); page 9 lines 25-26); determining a resource for puncturing based on the dynamic puncturing information (puncturing possible only when control information thereof is detected (determining resource for puncturing); page 9 lines 25-26, DCI indicates PUSCH region subject to puncturing; page 11 lines 3-5); and puncturing the physical uplink channel on the determined resource for puncturing (DCI content changed according to PUSCH transmission method (puncturing); page 12 lines 11-12, DCI indicates PUSCH region subject to puncturing; page 11 lines 3-5), and wherein transmitting comprises transmitting the punctured physical uplink channel (DCI content changed according to PUSCH transmission method; page 12 lines 11-12, DCI indicates PUSCH region subject to puncturing; page 11 lines 3-5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Xiong, where Xiong’s multiplexing PUCCH and PUSCH in NR using dynamic indication in DCI (page 4 section Multiplexing of NR PUCCH and NR PUSCH) along with Hwang’s changing DCI for PUSCH (page 8 lines 1-4) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 6, Xiong does not explicitly disclose wherein the additional modification information includes information regarding monitoring a physical downlink control channel for the downlink control information including dynamic puncturing information.
	However, in the same field of endeavor Hwang teaches wherein the additional modification information includes information regarding monitoring a physical downlink control channel for the downlink control information including dynamic puncturing information (UE receives DCI; page 5 line 6, DCI includes content for PUSCH scheduling; page 6 section 3, mapping of second DCI indicated in first DCI; page 13 lines 7-25, second DCI transmitted in Physical Downlink Control Channel (PDCCH); page 12 Alt 0, DCI indicates PUSCH region subject to puncturing; page 11 lines 3-5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Xiong, where Xiong’s multiplexing PUCCH and PUSCH in NR using dynamic indication in DCI (page 4 section Multiplexing of NR PUCCH and NR PUSCH) along with Hwang’s changing DCI for PUSCH (page 8 lines 1-4) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 7, Xiong does not explicitly disclose receiving an indication of a monitoring interval for a physical downlink control channel carrying the downlink control information including the dynamic puncturing information; and determining monitoring occasions based on the indicated monitoring interval, wherein monitoring further comprises monitoring for a physical downlink control channel carrying the downlink control information including dynamic puncturing information based on the determined monitoring occasions.
	However, in the same field of endeavor Hwang teaches receiving an indication of a monitoring interval for a physical downlink control channel carrying the downlink control information including the dynamic puncturing information (first DCI indicates single slot or mini-slot scheduling (monitoring interval) of second DCI; page 12 lines 11-15, DCI indicates PUSCH region subject to puncturing; page 11 lines 3-5, second DCI transmitted in PDCCH; page 12 Alt 0); and determining monitoring occasions based on the indicated monitoring interval (first DCI indicates single slot or mini-slot scheduling (monitoring interval) of second DCI; page 12 lines 11-15 and line 24, DCI indicates PUSCH region subject to puncturing; page 11 lines 3-5, second DCI transmitted in PDCCH; page 12 Alt 0, puncturing possible only when control information thereof is detected (determining monitoring occasions); page 9 lines 25-26), wherein monitoring further comprises monitoring for a physical downlink control channel carrying the downlink control information including dynamic puncturing information based on the determined monitoring occasions (first DCI indicates single slot or mini-slot scheduling (monitoring interval) of second DCI; page 12 lines 11-15, DCI indicates PUSCH region subject to puncturing; page 11 lines 3-5, second DCI transmitted in PDCCH; page 12 Alt 0, puncturing possible only when (monitoring occasions) control information thereof is detected (based on determined monitoring occasions); page 9 lines 25-26).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Xiong, where Xiong’s multiplexing PUCCH and PUSCH in NR using dynamic indication in DCI (page 4 section Multiplexing of NR PUCCH and NR PUSCH) along with Hwang’s changing DCI for PUSCH (page 8 lines 1-4) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 8, Xiong does not explicitly disclose the monitoring occasions occur after receiving the scheduling information to transmit the physical uplink channel and before completing transmission of the physical uplink channel.
	However, in the same field of endeavor Hwang teaches the monitoring occasions occur after receiving the scheduling information to transmit the physical uplink channel (UE receives DCI; page 5 line 6, DCI includes content for PUSCH scheduling; page 6 section 3, mapping of second DCI indicated in first DCI; page 13 lines 7-25) and before completing transmission of the physical uplink channel (DCI indicates PUSCH region subject to puncturing (scheduling prior to completing transmission of uplink channel); page 11 lines 3-5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Xiong, where Xiong’s multiplexing PUCCH and PUSCH in NR using dynamic indication in DCI (page 4 section Multiplexing of NR PUCCH and NR PUSCH) along with Hwang’s changing DCI for PUSCH (page 8 lines 1-4) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 9, Xiong does not explicitly disclose determining a puncturing pattern and a payload size of the downlink control information including the dynamic puncturing information, where the puncturing pattern and the payload size are determined based on the scheduling information for the physical uplink channel and the monitoring interval.
	However, in the same field of endeavor Hwang teaches determining a puncturing pattern (DCI indicates physical resource blocks (PRBs) or time-frequency resources subjected to puncturing; page 11 lines 4-5) and a payload size of the downlink control information including the dynamic puncturing information (first DCI indicates size of second DCI; page 12 lines 11-20, payload of DCI changes and set in higher layer or PDCCH; page 19 line 26 - page 20 line 1), where the puncturing pattern and the payload size are determined based on the scheduling information for the physical uplink channel (DCI payload size set when used to schedule PUSCH; page 19 lines 31-32) and the monitoring interval (first DCI indicates single slot or mini-slot scheduling (monitoring interval) of second DCI; page 12 lines 11-15, second DCI size information depends on corresponding content configuration (single slot or mini-slot scheduling); page 12 lines 16-18).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Xiong, where Xiong’s multiplexing PUCCH and PUSCH in NR using dynamic indication in DCI (page 4 section Multiplexing of NR PUCCH and NR PUSCH) along with Hwang’s changing DCI for PUSCH (page 8 lines 1-4) improves adaptability for additional functionality by enabling transmission of flexible information.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 5.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 6.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 7.

	Regarding claim 26, Xiong does not explicitly disclose wherein the additional modification information includes an indication, and wherein transmitting further comprises performing rate-matching of the physical uplink channel around resource elements based on the indication.
	However, in the same field of endeavor Hwang teaches wherein the additional modification information includes an indication, and wherein transmitting further comprises performing rate-matching of the physical uplink channel around resource elements based on the indication (base station indicates in DCI a region (PRBs or time-frequency resources) for rate matching for mapping of PUSCH; page 11 lines 3-5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Xiong, where Xiong’s multiplexing PUCCH and PUSCH in NR using dynamic indication in DCI (page 4 section Multiplexing of NR PUCCH and NR PUSCH) along with Hwang’s changing DCI for PUSCH (page 8 lines 1-4) improves adaptability for additional functionality by enabling transmission of flexible information.

	Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Kusashima (US 2019/0191437 A1) discloses communication device, a communication method, and a program.
	Xiong et al. (US 2019/0393992 A1) discloses determination of New Radio (NR) physical uplink control channel (PUCCH) resource for hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback in NR communication systems
	Xiong et al. (US 2019/0335449 A1) discloses resource mapping and multiplexing of uplink control channel and uplink data channel.
	Akkarakaran (US 2018/0302895 A1) discloses scheduling and transmission scheme for periodic and aperiodic control information.

	US Provisional application no. 62/414474 (Xiong) and US Provisional Application no. 62/492,901 (Hwang), having been made of record in the OA of 3/19/2021, are not included in the instant OA.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/J.L.P./Examiner, Art Unit 2474     

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474